              Case 3:20-cv-05706-MJP Document 31 Filed 11/16/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          HAMAL JACOB STRAND,                              CASE NO. C20-5706 MJP

11                                 Plaintiff,                ORDER DENYING MOTION TO
                                                             STAY
12                  v.

13          AMOREA ROCHA, MATTHEW
            WHITE, JUD PARKER, GERYL
14          GILBERT, MARILYN PAJA,
            BERNARD BROWN, TIMOTHY
15          DRURY, JOHN DOE #1, JOHN DOE
            #2, JOHN DOE #3, JOHN DOE #4,
16
                                   Defendants.
17

18

19          This matter comes before the Court on Plaintiff’s Motion to Stay. (Dkt. No. 29.) Plaintiff

20   asks the Court to stay this matter pending his appeal of the Court’s Order Dismissing Defendants

21   Rocha, White, Parker, Paja and Drury. (Dkt. No. 27.) The Court DENIES the motion.

22          “Where it is proposed that a pending proceeding be stayed, the competing interests which

23   will be affected by the granting or refusal to grant a stay must be weighed.” CMAX, Inc. v. Hall,

24


     ORDER DENYING MOTION TO STAY - 1
               Case 3:20-cv-05706-MJP Document 31 Filed 11/16/20 Page 2 of 2




 1   300 F.2d 265, 268 (9th Cir. 1962). This includes: the “possible damage which may result from

 2   the granting of a stay, the hardship or inequity which a party may suffer in being required to go

 3   forward, and the orderly course of justice measured in terms of the simplifying or complicating

 4   of issues, proof, and questions of law which could be expected to result from a stay.” Id.

 5           Balancing these factors does not convince the Court that a stay is proper.

 6           First, Plaintiff argues that a stay would promote judicial economy because “a vast

 7   majority of” of the defendants would not “have an opportunity to present their case and/or

 8   objections.” (Dkt. No. 29 at 2.) This is not the case. The claims against Rocha, White, Parker, Paja

 9   and Drury have been dismissed. Should Defendant succeed in his appeal, then these individuals

10   would have an opportunity to present their opposition to Plaintiff’s suit without prejudice.

11           Second, Plaintiff also argues that he faces an undue burden absent a stay. (Dkt. No. 29 at 2.)

12   The Court does not agree. Plaintiff chose to file this lawsuit and to appeal the Court’s order of

13   dismissal. He must shoulder the resulting responsibilities from those voluntary actions which the

     Court does not find to constitute an “undue burden.”
14
             Third, Plaintiff argues that the remaining defendants’ rights would not be affected through a
15
     stay. While a stay could preserve the rights of the remaining defendants, it would impede their ability
16
     to timely challenge the claims against them. The Court does not agree that the stay would not confer
17
     some harm to the remaining defendants. On balance, the Court does not find that a stay is merited
18
     and DENIES the motion. See CMAX, 300 F.2d at 268.
19
             The clerk is ordered to provide copies of this order to all parties and counsel.
20
             Dated November 16, 2020.

                                                             A
21

22
                                                             Marsha J. Pechman
23                                                           United States District Judge

24


     ORDER DENYING MOTION TO STAY - 2
